DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities.  Appropriate correction is required.
In claim 6, line 2, the phrase “the first and second mass oscillator” should be changed to -- the first and second mass oscillators --.  In lines 7-8, the phrase “the first and second mass oscillator” should be changed to -- the first and second mass oscillators --.
In claim 7, line 3, the phrase “the first and second mass oscillator” should be changed to -- the first and second mass oscillators --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0259335 (Giner et al.).

With regards to claim 6, Giner et al. further discloses the first force results in a first detection movement of the first and second mass oscillator, in the direction of extension of the second rotational axis; the first detection movement is linked to a first capacitance change, which is between the first and second electrode arrangements, and to a second capacitance change, which is between the first and third electrode arrangements; the second force results in a second detection movement of the first and second mass oscillator, in the direction of extension of the first rotational axis; the second detection movement is linked to a third capacitance change, which is between the first and second electrode arrangements, and to a fourth capacitance change, which is between first and third electrode arrangements; the first rotation rate is measurable by a differential evaluation of the first and second capacitance changes; the second rotation rate is measurable by a differential evaluation of the third and fourth capacitance changes.  (See, paragraphs [0060] to [0063], [0086] to [0089]; a differential evaluation of a change in capacitance is the conventional method for determining rotational rate along the axes). 
With regards to claim 7, Giner et al. further discloses a first drive frame MS1 (e.g. the phrase “drive frame” is being interpreted as a framing structure) that is deflectable in the drive movement direction and oscillatorily coupled to the first and second mass oscillator.
With regards to claim 8, Giner et al. further discloses a first drive frame MS1 (e.g. the phrase “drive frame” is being interpreted as a framing structure) that is deflectable in the drive movement direction and oscillatorily coupled to the first mass oscillator; a second drive frame .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to rotational rate sensor systems having first and second oscillator masses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 








/HELEN C KWOK/Primary Examiner, Art Unit 2861